Case 20-10343-LSS Doc 5436

Justice Laurie Selber Silverstein

Boy Scouts of America Bankruptcy Case
824 Market Street

6"" Floor

Wilmington, Delaware 19801

 

Dear Justice Laurie Selber Silverstein:

Filed 06/29/21 Page 1 of 2

FILED

2021 JUN 29 AM 10: 08

CLERK
U.S. BANKRUPTCY « COUR?
DISTRIC T OF 9 Fi AWARE

| am writing to you again because of an article I read that stated “Judge Silverstein in
quandary over trying to help the Boy Scouts of America survive at their present state
after coming out of Bankruptcy.” I hate to say it but as a man with degrees in Business
Administration with an emphasis in Corporate Finance and Accounting; Social
Psychology with an emphasis in Deviant Behavior (breaking the law), Communications
with an emphasis in Journalism, Radio, and Television; and an MA in English
Composition, this statement from a reputable national media company in America makes
it sound like you have a self-interest/connection to the Boy Scouts of America
organization. And, if I am right, then I think the men that have filed molestation
complaints and law suits against the Boy Scout organization might not be getting a fair

shake/trial to champion their cause.

I make this statement because from what I have read, and know, judges are NOT
supposed to have any feelings or favor any of the groups that appear in their courts,
because they are only rule according to the laws in the books. If the judges, or judge,
does add their feelings to their decisions, or not rule according the laws because they
include their personal biases into their decisions, then they commit “Embroilment” and
taint their official decisions. I hate to say it, but your honor, your job is not to save the
Boy Scouts of America, or protect them from men that were once young boys that got
molested by employees of the Boy Scouts of America organization. The fact that the Boy
Scouts of America organization knew they had a problem and did nothing to protect us
boys that were in their care is the law that was broken, and that is all that matters. If the
Boy Scouts go down for lack of action is not the fault of the young boys that were
molested. The responsibility lies in the hands of the BSA, and it is not your job to save
them from their own mismanagement, or lack of action. I pray that you will soon put
your foot down and do the right thing for all of the men (once young innocent boys) that

were molested.

Sinc innocence to, SA leader.

 
  
   

PS I

FEM Kove Ay Moy
Nba Seujor Fe fet-of / /é cde

ou find the right answer 7 these proceedings. You are if

ahae “yill ae
VE We a 70

/e ad uu fotos bysenp lengths it, suit pein,

| KOH 7 ?

 

f
Case 20-10343-LSS Doc 5436 Filed 06/29/21 Page 2 of 2

 

4 BoA ¢ AOE f. TZ
eel ay A | 7; ‘ Le 17 CGE
Ye215,), ep ; OAsir a2 va

[JS a0 pony

TE We tZ07 NAC Bz
€T6 YO VLIIVID VINYs

ios
ww
>
ry
c
S

‘  eteegiazioLes96
of ‘: |

 

Fe ° ey a

 
